Exhibit 10.11

AMERICAN SUPERCONDUCTOR CORPORATION

2007 DIRECTOR STOCK PLAN, AS AMENDED

 

1. Purpose.

The purpose of this 2007 Director Stock Option Plan, as amended (the “Plan”) of
American Superconductor Corporation (the “Company”) is to encourage stock
ownership in the Company by outside directors of the Company whose continued
services are considered essential to the Company’s future success and to provide
them with a further incentive to remain as directors of the Company.

 

2. Administration.

(a) Administration by Board. The Company’s Board of Directors (the “Board”)
shall supervise and administer the Plan. Grants of stock options and stock
awards under the Plan and the amount and nature of the options and awards to be
granted shall be automatic in accordance with Section 5. The Board shall have
authority to adopt, amend and repeal such administrative rules, guidelines and
practices relating to the Plan as it shall deem advisable. The Board may
construe and interpret the terms of the Plan and any options and awards granted
under the Plan. The Board may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any option or award in the manner and
to the extent it shall deem expedient to carry the Plan into effect and it shall
be the sole and final judge of such expediency. All decisions by the Board shall
be made in the Board’s sole discretion and shall be final and binding on all
persons having or claiming any interest in the Plan or in any option or award.
No director or person acting pursuant to the authority delegated by the Board
shall be liable for any action or determination relating to or under the Plan
made in good faith.

(b) Delegation. To the extent permitted by applicable law, the Board may
delegate any or all of its powers under the Plan to one or more committees or
subcommittees of the Board. All references in the Plan to the “Board” shall mean
the Board or a committee of the Board to the extent that the Board’s powers or
authority under the Plan have been delegated to such committee.

 

3. Participation in the Plan.

Directors of the Company who are not full-time employees of the Company or any
subsidiary of the Company (“Outside Directors”) shall be eligible to receive
options and stock awards under the Plan, except that Directors of the Company
who are representatives of an equity holder of the Company shall not be eligible
to receive options or awards under the Plan.

 

4. Stock Subject to the Plan.

(a) Shares Issuable. The maximum number of shares of the Company’s common stock,
par value $.01 per share (“Common Stock”), which may be issued under the Plan
shall be 300,000 shares, subject to adjustment as provided in Section 7.



--------------------------------------------------------------------------------

(b) Reissuance of Shares. If any outstanding option under the Plan for any
reason expires or is terminated, surrendered, or cancelled without having been
exercised in full, the shares covered by the unexercised portion of such option
shall again become available for issuance pursuant to the Plan.

(c) Non-Statutory Options. All options granted under the Plan shall be
non-statutory options and not entitled to special tax treatment under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

(d) Unissued and Treasury Shares. Shares of Common Stock issued under the Plan
may consist in whole or in part of authorized but unissued shares or treasury
shares.

 

5. Director Option and Award Grants; Terms of Director Options.

(a) Director Option Grants. The Company shall grant options or awards to Outside
Directors under the Plan as follows:

(i) Initial Option Grants to Outside Directors. An option to purchase 20,000
shares of Common Stock shall be granted automatically to each Outside Director
first elected to the Board after the date of the approval of the Plan by the
stockholders of the Company, upon the date of his or her initial election to the
Board.

(ii) Stock Awards to Outside Directors. An award of 5,000 shares of Common Stock
shall be granted automatically, on the third business day following the date of
each Annual Meeting of Stockholders of the Company, to each person serving as an
Outside Director of the Company on the date of such grant, provided that such
Outside Director has served on the Board for at least one full calendar year
prior to the date of such grant. The shares of Common Stock covered by such
award shall be fully vested and not subject to any repurchase rights or other
contractual restrictions.

(b) Terms of Director Options. Each option granted pursuant to Section 5(a)(i)
shall be evidenced by a written agreement in such form as the President or the
Executive Vice President, Corporate Development shall from time to time approve,
which agreements shall comply with and be subject to the following terms and
conditions:

(i) Option Exercise Price. The option exercise price per share for each option
granted under the Plan shall be equal to the fair market value per share of
Common Stock on the date of grant, which shall be determined as follows: (i) if
the Common Stock is listed on the Nasdaq Global Market or another nationally
recognized exchange or trading system as of the date on which a determination of
fair market value is to be made, the fair market value per share shall be deemed
to be the last reported sale price per share of Common Stock thereon on such
date (or, if no such price is reported on such date, such price on the nearest
preceding date on which such a price is reported); and (ii) if the Common Stock
is not listed on the Nasdaq Global Market or another nationally recognized
exchange or trading system as of the date on which a determination of fair
market value is to be made, the fair market value per share shall be as
determined by the Board.

 

2



--------------------------------------------------------------------------------

(ii) Transferability of Options. Subject to clause (vi) below, except as the
Board may otherwise determine, options shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the life of the optionee, shall be exercisable only by
the optionee; provided, however, that the Board may permit or provide in an
option for the gratuitous transfer of such option by the applicable Outside
Director to or for the benefit of any immediate family member, family trust or
other entity established for the benefit of the Participant and/or an immediate
family member thereof if, with respect to such proposed transferee, the Company
would be eligible to use a Form S-8 for the registration of the sale of the
Common Stock subject to such option under the Securities Act of 1933, as
amended; provided, further, that the Company shall not be required to recognize
any such transfer until such time as the applicable Outside Director and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument in form and substance satisfactory to the Company
confirming that such transferee shall be bound by all of the terms and
conditions of the option.

(iii) Vesting Period.

(A) General. Each option granted pursuant to Section 5(a)(i) shall become
exercisable in equal annual installments over a two year period following the
date of grant.

(B) Acceleration Upon a Change in Control. Notwithstanding the foregoing, each
outstanding option granted pursuant to Section 5(a)(i) shall immediately become
exercisable in full in the event a Change in Control of the Company (as defined
in this subsection) occurs. For purposes of the Plan, a “Change in Control of
the Company” shall occur or be deemed to have occurred only if (i) any “person”,
as such term is used in Section 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) (other than the Company, any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, or any corporation owned directly or indirectly by the stockholders of
the Company in substantially the same proportion as their ownership of stock of
the Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities; (ii) during any period of two consecutive years ending
during the term of any option agreement issued under the Plan, individuals who
at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect any transaction described in clause (i), (iii) or
(iv) of this subsection (B)) whose election by the Board of Directors or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who were either
directors at the beginning of the period or whose election or whose nomination
for election was previously so approved, cease for any reason to constitute a
majority of the Board of Directors; (iii) the consummation of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such

 

3



--------------------------------------------------------------------------------

merger or consolidation; or (iv) the stockholders of the Company approve a plan
of complete liquidation of the Company or there occurs the sale or disposition
by the Company of all or substantially all of the Company assets.

(iv) Termination. Each option shall terminate, and may no longer be exercised,
on the earlier of the (i) the date ten years after the date of grant or (ii) the
date 60 days after the optionee ceases to serve as a director of the Company for
any reason, whether by death, resignation, removal or otherwise.

(v) Exercise Procedure. Options may be exercised only by written notice to the
Company at its principal office accompanied by (i) payment in cash or by
certified or bank check of the full consideration for the shares as to which
they are exercised or (ii) an irrevocable undertaking, in form and substance
satisfactory to the Company, by a broker to deliver promptly to the Company
sufficient funds to pay the exercise price or (iii) delivery of irrevocable
instructions, in form and substance satisfactory to the Company, to a broker to
deliver promptly to the Company cash or a check sufficient to pay the exercise
price.

(vi) Exercise by Representative Following Death of Director. An optionee, by
written notice to the Company, may designate one or more persons (and from time
to time change such designation), including his or her legal representative,
who, by reason of the optionee’s death, shall acquire the right to exercise all
or a portion of the option. If the person or persons so designated wish to
exercise any portion of the option, they must do so within the term of the
option as provided herein. Any exercise by a representative shall be subject to
the provisions of the Plan.

 

6. Limitation of Rights.

(a) No Right to Continue as a Director. Neither the Plan, nor the granting of an
option nor any other action taken pursuant to the Plan, shall constitute or be
evidence of any agreement or understanding, express or implied, that the
optionee shall be entitled to continue as a director for any period of time.

(b) No Stockholder Rights for Options. An optionee shall have no rights as a
stockholder with respect to the shares covered by his or her option until the
date of the issuance to him or her of a stock certificate therefor, and no
adjustment will be made for dividends or other rights (except as provided in
Section 7) for which the record date is prior to the date such certificate is
issued. Notwithstanding the foregoing, in the event the Company effects a split
of the Common Stock by means of a stock dividend, and the distribution date
(i.e., the date on which the closing market price of the Common Stock on a stock
exchange or trading system is adjusted to reflect the split) is subsequent to
the record date for such stock dividend, an optionee who exercises an option
between the close of business on such record date and the close of business on
such distribution date shall be entitled to receive the stock dividend with
respect to the shares of Common Stock acquired upon such option exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on such record date.

(c) Compliance with Securities Laws. Each option and stock award shall be
subject to the requirement that if, at any time, counsel to the Company shall
determine that the listing,

 

4



--------------------------------------------------------------------------------

registration or qualification of the shares subject to such option or stock
award upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental or regulatory body, or the disclosure of
non-public information or the satisfaction of any other condition is necessary
as a condition to, or in connection with, the issuance or purchase of shares
thereunder, such option may not be exercised, in whole or in part, and such
stock award shall not be granted, unless such listing, registration,
qualification, consent or approval, or satisfaction of such condition shall have
been effected or obtained on conditions acceptable to the Board.

 

7. Adjustments for Changes in Capitalization and Reorganization Events.

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under the Plan, and
(ii) the number and class of securities and exercise price per share of each
outstanding option and each option issuable under Section 5(a) shall be
equitably adjusted by the Company. Without limiting the generality of the
foregoing, in the event the Company effects a split of the Common Stock by means
of a stock dividend and the exercise price of and the number of shares subject
to an outstanding option are adjusted as of the date of the distribution of the
dividend (rather than as of the record date for such dividend), then an optionee
who exercises an option between the record date and the distribution date for
such stock dividend shall be entitled to receive, on the distribution date, the
stock dividend with respect to the shares of Common Stock acquired upon such
option exercise, notwithstanding the fact that such shares were not outstanding
as of the close of business on the record date for such stock dividend.

(b) Reorganization Events.

(i) Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
exchange of all of the Common Stock of the Company for cash, securities or other
property pursuant to a share exchange transaction or (c) any liquidation or
dissolution of the Company.

(ii) Consequences of a Reorganization Event on Options. In connection with a
Reorganization Event, the Board may take any one or more of the following
actions as to all or any (or any portion of) outstanding options on such terms
as the Board determines: (i) provide that the options shall be assumed, or
substantially equivalent options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), (ii) upon written notice to an
optionee, provide that the optionees’ unexercised options will terminate
immediately prior to the consummation of such Reorganization Event unless
exercised by the optionee within a specified period following the date of such
notice, (iii) provide that outstanding options shall become exercisable, in
whole or in part, prior to or upon such Reorganization Event, (iv) in the event
of a Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share surrendered in
the Reorganization Event

 

5



--------------------------------------------------------------------------------

(the “Acquisition Price”), make or provide for a cash payment to a Participant
equal to the excess, if any, of (A) the Acquisition Price times the number of
shares of Common Stock subject to the optionees’ options (to the extent the
exercise price does not exceed the Acquisition Price) over (B) the aggregate
exercise price of such outstanding options and any applicable tax withholdings,
in exchange for the termination of such options, (v) provide that, in connection
with a liquidation or dissolution of the Company, Awards shall convert into the
right to receive liquidation proceeds (if applicable, net of the exercise price
thereof and any applicable tax withholdings) and (vi) any combination of the
foregoing.

 

8. Amendment, Modification or Termination of Options.

(a) Amendment, Modification or Termination. The Board may amend, modify or
terminate any outstanding option, including but not limited to, substituting
therefor another option of the same or a different type and changing the date of
exercise or realization. A Outside Director’s consent to such action shall be
required unless (i) the Board determines that the action, taking into account
any related action, would not materially and adversely affect the Outside
Director’s rights under the Plan or (ii) the change is permitted under Section 7
hereof.

(b) Required Stockholder Approval. Unless such action is approved by the
Company’s stockholders: (1) no outstanding option granted under the Plan may be
amended to provide an exercise price per share that is lower than the
then-current exercise price per share of such outstanding option (other than
adjustments pursuant to Section 7) and (2) the Board may not cancel any
outstanding option (whether or not granted under the Plan) and grant in
substitution therefor new options under the Plan covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option.

 

9. Termination and Amendment of the Plan.

The Board may suspend, terminate or discontinue the Plan or amend it in any
respect whatsoever; provided, however, that without approval of the stockholders
of the Company, no amendment may (i) increase the number of shares subject to
the Plan (except as provided in Section 7), or (ii) effect any action which
requires approval of the stockholders pursuant to the rules or requirements of
the Nasdaq Stock Market (“Nasdaq”) or any other exchange on which the Common
Stock of the Company is listed. No amendment that would require stockholder
approval under Nasdaq rules may be made effective unless and until such
amendment shall have been approved by the Company’s stockholders. If Nasdaq
amends its corporate governance rules so that such rules no longer require
stockholder approval of “material amendments” to equity compensation plans,
then, from and after the effective date of such amendment to the Nasdaq rules,
no amendment to the Plan (A) materially increasing the number of types of shares
authorized under the Plan, (B) expanding the types of options or stock awards
that may be granted under the Plan, or (C) materially expanding the class of
participants eligible to participate in the Plan shall be effective unless
stockholder approval is obtained. In addition, if at any time the approval of
the Company’s stockholders is required as to any other modification or amendment
under Section 422 of the Code or any successor provision with respect to
Incentive Stock Options, the Board may not effect such modification or amendment
without such approval. Unless otherwise specified in the amendment, any
amendment to the Plan adopted in

 

6



--------------------------------------------------------------------------------

accordance with this Section 9 shall apply to, and be binding on the holders of,
all options and awards outstanding under the Plan at the time the amendment is
adopted, provided the Board determines that such amendment does not materially
and adversely affect the rights of participants under the Plan.

 

10. Notice.

Any written notice to the Company required by any of the provisions of the Plan
shall be addressed to the Treasurer of the Company and shall become effective
when it is received.

 

11. Governing Law.

The Plan and all determinations made and actions taken pursuant hereto shall be
governed by the laws of the State of Delaware.

 

12. Stockholder Approval; Effective Date.

The Plan shall become effective on the date the Plan is approved by the
Company’s stockholders (the “Effective Date”). No options or stock awards shall
be granted under the Plan after the expiration of ten years from the Effective
Date, but options previously granted may extend beyond that date.

 

7